DETAILED ACTION
This office action is in response to the amendment filed on December 12, 2021. Claims 26 and 27 and have been newly added therefore claims 1-4, 7, 8 and 21-27 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Request for Interview
The examiner acknowledges the request for interview, on page 9, of the Remarks section and notes that the examiner discussed possible amendments with the applicant’s representative on February 17, 2022 that would place the application in condition for allowance however further consideration was requested but no further response was received.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Carey (5009133) and as further evidenced by Swertz (4781082).  

In reference to claim 1, Carey discloses a driving tool (14, Figures 1 and 2), comprising: an elongate socket body (12), the socket body including a leading socket (32, Figure 2) compatible with lug nuts (because a hex-shaped or a 12-point cavity 32 is provided, see abstract and Column 1, Lines 15-21 and Column 5, Lines 3-7) and a driver adaptor (28) behind the socket (Figure 2), the socket and the driver adaptor axially fixed as parts of the socket body (when assembled together, Figure 2) and a non-marring (i.e. rubber, see Column 5, Lines 8-11) cover (10/34) around the socket body (Figure 2), the cover supported on the socket body for axial extension and axial retraction relative to the socket body (12) ahead of the socket (32) because cover (10/34) includes a portion (formed from the thickness of elements 38, 40 and 42), which can be adjusted in size by including “one or more washers 42” therein (Column 5, Lines 25-26 and Lines 46-48), and because the cover “may be stretched to slide over the outer circumference of socket wrench 12” (Column 5, Lines 15-16). Thus, the cover can obviously be extended and retracted relative to the socket body ahead of the socket depending on the thickness provided by portion (formed from the thickness of elements 38, 40 and one washer 42 or two washers 42) depending on the particular needs of the user (i.e. size of fastener being worked on). For example, initially if one washer (42) is provided, as the cover is being slid over the outer circumference of the socket, the cover axially retracts relative to the socket body including portion (formed from the thickness of elements 38, 40 and one washer 42) that is ahead of the socket (32, Figure 2). Subsequently, if another or a second washer (as shown in Figure 2) is provided, the cover would axially extend relative to the socket body and again would include a larger portion (formed from a larger thickness of elements 38, 40 and two washers 42) that is ahead of the socket standard lug nuts (20) are formed with a hex-shaped outer surface (see Figure 1 and Column 4, Lines 19-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the old and well known standard fastener formed as a hex-shaped lug nut, as taught by Swertz, with the device of Carey, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that can be used on various fasteners including lug nuts having a hex-shaped outer surface. 

		
In reference to claim 2, Carey discloses that the cover (10/34) is supported on the socket body for axial rotation relative to the socket body because as a user stretches the cover to slide over the outer circumference of the socket, it can be rotated thereon, and whereby the cover is engagable by a holder (formed as a user’s hand holding portion 34 during operation see Figure 2 or formed at 40, see Column 5, Lines 25-40) against axial rotation relative to the socket body while the socket body is axially rotated by an adjacent rotary driver (18) to which the socket body is connectable using the driver adaptor. 

In reference to claim 3, Carey obviously discloses that in relation to seats, opposing heads, and intermediate flanges of lug nuts (depending on the particular size/type of lug nut being used), the socket is configured to receive lug nuts by heads thereof up to flanges thereof (again depending on the particular size/type of lug nut being used) and defines a lug nut seat space (formed as the space below cavity 32, created by the adjustable thickness of elements 38, 40 and one washer 42 or two washers 42) ahead of the socket capable of accommodating seats thereof (again depending on the particular size/type of lug nut being used) Figure 2), and in relation to the lug nut seat space, the cover is supported on the socket body for the axial extension relative to the socket body to cover both the socket and the lug nut seat space (note; this occurs as previously discussed above when another or a second washer is provided [thereby providing two washers], the cover would axially extend relative to the socket body and again include a larger portion [formed from a larger thickness of elements 38, 40 and two washers 42] that is ahead of the socket [32, Figure 2 and Column 5, Lines 8-50]) and the axial retraction relative to the socket body to cover the socket and at least partially uncover the lug nut seat space (note; this occurs as previously discussed above when one washer [42] is provided, as the cover is being slid over the outer circumference of the socket, the cover axially retracts relative to the socket body including portion [formed from the thickness of elements 38, 40 and one washer 42] that is ahead of the socket [32, Figure 2]).
 In reference to claim 4, Carey discloses that in relation to seats, opposing heads, and intermediate flanges of lug nuts (again depending on the particular size/type of lug nut 
In reference to claim 7, Carey discloses that the cover is biased (by resilient washers 42 or from resilient cushion 38) for the axial extension relative to the socket body, and responsive to overcoming contact for the axial retraction relative to the socket body (i.e. when one of the washers have been removed, Figure 2).

In reference to claim 8, Carey discloses that the cover is tubular (Figure 1). 

Claims 26 and 27 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Carey (5009133), as further evidenced by Swertz (4781082) and further in view of Wagner (4030383).

In reference to claim 26, Carey discloses the claimed invention as previously mentioned above, but lacks having, the cover supported on the socket body for the axial extension and the axial retraction relative to the socket body between an extension stop position and a retraction stop position; opposing corresponding extension stops between the cover and the socket body whose engagement establishes the extension stop position; and opposing corresponding retraction stops between the cover and the socket body whose engagement establishes the retraction stop position. However, Wagner teaches that it is old and well known in the art at the time the invention was made to provide a non-marring cover (22, because it can be made from plastic, see Column 3, Lines 58-59) supported on a socket body (4) for the axial extension and the axial retraction relative to the socket body (by rotating the cover clockwise or counter clockwise to a desired depth, Column 4, Lines 26-27 and 34-36) between an extension stop position “in the space separating two points, objects, etc.” and because threads 19 and 23 are “in the space separating two objects” [i.e. cover 22 and socket 4], they meet the definition above and thus the limitation of the claim, see Figure 2) the cover and the socket body whose engagement (threaded engagement between 19 and 23) establishes the extension stop position (Figure 2) and opposing corresponding retraction stops between (note; the definition of the term “between” is defined according to www.dictionary.com as being; “in the space separating two points, objects, etc.” and because threads 19 and 23 are “in the space separating two objects” [i.e. cover 22 and socket 4], they meet the definition above and thus the limitation of the claim, see Figure 2) the cover and the socket body whose engagement (again from the threaded engagement between 19 and 23) establishes the retraction stop position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cover, of Carey, with the known technique of providing a cover that has an extension stop position and a retraction stop position and with opposing corresponding extension stops between the cover and the socket body whose engagement establishes the extension stop position and opposing corresponding retraction stops between the cover and the socket body whose engagement establishes the retraction stop position, as taught by Wagner, and the results would have been predictable. In this situation, one could provide a more The examiner recommends replacing the term “between” in lines 5 and 7 of claim 26, to disclose that, “…opposing corresponding extension stops directly on the cover and the socket body whose engagement establishes the extension stop position; and opposing corresponding retraction stops directly on the cover and the socket body whose engagement establishes the retraction stop position.” Such an amendment would place the application in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In reference to claim 27, Wagner also discloses a setoff (17 and/or 46) around the socket body (4, Figure 2) behind the cover (22) in an axially spaced relationship therewith, the setoff axially fixed (from threads 18) on the socket body; and at least one spring (31) engaged between the cover and the setoff (Figures 1 and 2), the at least one spring biasing the cover against the setoff for the axial extension relative to the socket body (by rotating the cover clockwise or counter clockwise to a desired depth, Column 4, Lines 26-27 and 34-36), and leaving the cover responsive to overcoming contact for the axial retraction relative to the socket body (when rotated by the user to another desired depth (Column 4, Lines 26-27 and 34-36).


Allowable Subject Matter
Claims 21-25 allowed for the reasons previously set forth in prior office action (see Non-Final action filed on 9/14/21). 
Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive. 
Applicant contends that, “However, with respect to Carey, Applicant respectfully submits that using no washers 42, one washer 42, and two washers 42 and sliding the sheath 34 over the socket wrench 12 does not correspond to the sheath 34 being supported on the socket wrench 12 for axial extension and axial retraction relative to the socket wrench 12 ahead of the hex shaped cavity 32. In particular, Applicant respectfully submits that using no washers 42, one washer 42, and two washers 42 amounts to different embodiments of the surface protective fastener tool 10. Moreover, Applicant respectfully submits that while the sheath 34 may be slid over the socket wrench 12 in association with realizing different embodiments of the surface protective fastener tool 10, once a particular embodiment is realized, sliding the sheath 34 over the socket wrench 12 for axial extension relative to the socket wrench 12 ahead of the hex shaped cavity 32 would render the surface protective fastener tool 10 inoperable because the washers 42 would no longer form a bearing on which lower end 44 may turn when the socket wrench 12 turns within the sheath 34.” However, the examiner respectfully disagrees with this statement. The examiner notes that using one washer or two washers does not amount to different embodiments but rather shows that the Again, the examiner recommends amending claim 26 by replacing the term “between” in lines 5 and 7 of claim 26, to disclose that, “…opposing corresponding extension stops directly on the cover and the socket body whose engagement establishes the extension stop position; and opposing corresponding retraction stops directly on the cover and the socket body whose engagement establishes the retraction stop position.” Including such an amended claim into claim 1 would place the application in condition for allowance because while, Wagner does include threads (19 and 23) which form the stops, and which are “between” (see definition above) the cover and the socket the threads, these threads or stops are not “directly on” the cover and the socket. The examiner also notes that if the applicant wishes to rejoin previously withdrawn claims 9-15 they must be amended with similar limitations as the other claims, otherwise they should be officially cancelled in order to expedite allowance of the application in the future. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, applicant added new claims 26 and 27 which had not been previously examined. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723